DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/5/2020 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to the Drawings
The drawings are objected to as they have been submitted in color (Grayscaled).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
	                                              Status of Claims

Claims 1-20 are pending. Claims 1,12, and 20 are independent.  This Office action is in response to the “Amendments, Remarks, and the Terminal Disclosure” received on 7/19/2022.
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 7/19/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the Objection to the Drawings, applicant’s “Amendments and Remarks” have been fully considered and were not persuasive. 
The Drawings still appear to have gray in color of (Gray Scaled), which is not black line drawings. The automated system flags all drawings, that are not black and white, as color, thus the Objection to the Drawings is still present. The Office suggests redoing the drawings with only black lines, or paying the color drawing fee. Therefore the Objection to the Drawings remains.
With respect to the claim rejections on Claims 1-20 under 35 U.S.C. § 101, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 101 for Claims 1-20 have been withdrawn.
With respect to the Claim Objections on Claims 1-20, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The Claim Objections on Claims 1-20 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1-20: Claims 1, 12, and 20 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 12, 20 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “responsive to detecting a loss of a link to a remote controller, storing sensor data to a buffer and monitoring a flight status of the unmanned aerial vehicle, the flight status indicating whether the unmanned aerial vehicle is in motion; and responsive to detecting that the unmanned aerial vehicle is stationary following the loss of the link, transferring the sensor data from the buffer to a non-volatile storage”. 
The closest prior art of reference is Brown et al. (United States Patent Publication 2018/0218619). Brown is also a drone system, however Brown does not specifically state a system with the limitations as stated above.
Another prior art of reference is Strauss et al. (United States Patent 9,214,045). Strauss is also system and method for memory erasing, however Strauss does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1, 12, 20 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669